Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 1 of 9 PageID 260




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 RANDALL PLUMMER,

                Plaintiff,
                                                         CASE NO.: 8:19-cv-2329-MSS-TGW
 v.

 DEBSKI & ASSOCIATES, P.A.,

                Defendant.
                                                    /


                      PLAINTIFF, RANDALL PLUMMER’S,
             PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

               Plaintiff, RANDALL PLUMMER, by and through undersigned counsel, hereby

respectfully proposes the following findings of fact and conclusions of law, and states:


I.     FINDINGS OF FACT

               A.      The Court retains jurisdiction.
               B.      Venue is proper.
               C.      Debski & Associates, P.A. filed a lawsuit identified as Polk County, Florida
2019-SC-003435, on behalf of Capital One Bank (USA), N.A., seeking to collect a credit card debt
from Randall Plummer [Plaintiff’s proposed Exhibit 1] (hereinafter also referenced as “Collection
Lawsuit”).
               D.      Debski & Associates, P.A. designated “rd@ecert.comcastbiz.net” as its
preferred e-mail address in the Collection Lawsuit [Plaintiff’s proposed Exhibit 1].
               E.      Attorney Arthur Rubin filed and served a Notice of Appearance as Counsel
for Defendant on 7/3/2021, through Florida’s electronic filing system, selecting the e-mail address
“rd@ecert.comcastbiz.net” for service upon Capital One Bank (USA), N.A. by and through its
attorneys, Debski & Associates, P.A. in the Collection Lawsuit [Plaintiff’s proposed Exhibit 2].
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 2 of 9 PageID 261

                                                           Randall Plummer v. Debski & Associates, P.A.
                                                               USMD Case No. 8:18-cv-01580-JDW-AEP
                          Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                  Page 2



               F.      Attorney Arthur Rubin filed and served a Motion to Dismiss on 7/3/2021,
through Florida’s electronic filing system, selecting the e-mail address “rd@ecert.comcastbiz.net”
for service upon Capital One Bank (USA), N.A. by and through its attorneys, Debski & Associates,
P.A. in the Collection Lawsuit [Plaintiff’s proposed Exhibit 2].
               G.      Attorney Arthur Rubin filed and served a Notice of Serving Interrogatories
to Plaintiff on 7/3/2021, through Florida’s electronic filing system, selecting the e-mail address
“rd@ecert.comcastbiz.net” for service upon Capital One Bank (USA), N.A. by and through its
attorneys, Debski & Associates, P.A. in the Collection Lawsuit [Plaintiff’s proposed Exhibit 2].
               H.      Attorney Arthur Rubin filed and served Defendant’s First Request to
Produce on 7/3/2021, through Florida’s electronic filing system, selecting the e-mail address
“rd@ecert.comcastbiz.net” for service upon Capital One Bank (USA), N.A. by and through its
attorneys, Debski & Associates, P.A. in the Collection Lawsuit [Plaintiff’s proposed Exhibit 2].
               I.      Attorney Arthur Rubin filed and served Defendant’s First Request for
Admissions on 7/3/2021, through Florida’s electronic filing system, selecting the e-mail address
“rd@ecert.comcastbiz.net” for service upon Capital One Bank (USA), N.A. by and through its
attorneys, Debski & Associates, P.A. in the Collection Lawsuit [Plaintiff’s proposed Exhibit 2].
               J.      Debski & Associates, P.A. mailed a letter regarding the Collection Lawsuit
which letter was prepared by its employee, attorney Edward Brown, on July 5, 2019, directly to
Randall Plummer at his home address, 3615 Twilight Drive, Mulberry, Florida 33860 (hereinafter
also referenced as “Collection Letter”. [ECF No. 29, p. 5; No. 43, p.2, ¶5; and Plaintiff’s
proposed Exhibit 3].
               K.      The Collection Letter was not a necessary nor integral part of the Collection
Lawsuit.
               L.      The Collection Letter was not a communication offering settlement of the
debt to Randall Plummer.
               M.      Randall Plummer’s alleged admissions in the Collection Lawsuit are not
relevant to the above-styled action nor inconsistent with his position in the above-styled lawsuit
with regard to the nature of the debt as Randall Plummer responded that he did not recall opening
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 3 of 9 PageID 262

                                                            Randall Plummer v. Debski & Associates, P.A.
                                                                USMD Case No. 8:18-cv-01580-JDW-AEP
                           Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                   Page 3



the relevant account in the Collection Lawsuit and herein asserts that, although he has had credit
card accounts, he has never had or used a business credit card account.
               N.     The Collection Lawsuit and Collection Letter both sought collection of a
consumer debt from Randall Plummer as indicated by the following additional facts:
                      1.       The complaint in the Collection Lawsuit did not allege that the debt
                               was a commercial or business debt or account, as indicated by the
                               following additional facts [ECF No. 25 & 25-1];
                      2.       The complaint in the Collection Lawsuit [ECF No. 1, Exh. 1, ¶ 2;
                               ECF No. 24, ¶¶ 1-2] attached a Capital One statement addressed to
                               “Randall Plummer” personally. [ECF No. 25 & 25-1];
                      3.       All purchases Randall Plummer has ever made with credit cards,
                               including Capital One credits cards, were for personal use. [ECF No.
                               25, ¶ 10].
                      4.       Randall Plummer has never used any credit card for commercial or
                               business purposes. [ECF No. 25, ¶ 11];
                      5.       Randall Plummer has never been self-employed or the owner or
                               officer of a business entity. [ECF No. 25, ¶ 12];
                      6.       The Capital one statement attached to the complaint in the
                               Collection Lawsuit contains the following language:
                               “If you think there is an error on your statement. write to us
                               at: Capital One P.O. Box 30285 Salt Lake City, UT 84130-
                               0285. In your letter, give us the following information:

                               • Account information: Your name and account number.
                               • Dollar amount: The dollar amount of the suspected error.
                               • Description of Problem: If you think there is an error on
                               your bill, describe what you believe is wrong and why you
                               believe it is a mistake. You must contact us within 60 days
                               after the error appeared on your statement. You must notify
                               us of any potential errors in writing. You may call us or
                               notify us electronically, but if you do we are not required to
                               investigate any potential errors and you may have to pay the
                               amount in question. We will notify you in writing within 30
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 4 of 9 PageID 263

                                                             Randall Plummer v. Debski & Associates, P.A.
                                                                 USMD Case No. 8:18-cv-01580-JDW-AEP
                            Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                    Page 4



                                days of our receipt of your letter. While we investigate
                                whether or not there has been an error. the following are true:
                                • We cannot try to collect the amount in question. or report
                                you as delinquent on that amount. The charge in question
                                may remain on your statement, and we may continue to
                                charge you interest on that amount. But, if we determine that
                                we made a mistake, you will not have to pay the amount in
                                question or any interest or other fees related to that amount.
                                • While you do not have to pay the amount in question until
                                we send you a notice about the outcome of our investigation,
                                you are responsible for the remainder of your balance.”;
                                [ECF No. 25, ¶ 8 and ECF No. 25-1].

               O.      Debski & Associates, P.A. has failed to adopt, implement or practice
reasonable procedures for processing notices received from attorneys entering an appearance on
behalf of Defendants subject to filed lawsuit as indicated by the following additional facts:
                       1.       Debski & Associates, P.A. mailed a letter regarding the Collection
                                Lawsuit which letter was prepared by its employee, attorney Edward
                                Brown, on July 5, 2019, directly to Randall Plummer at his home
                                address, 3615 Twilight Drive, Mulberry, Florida 33860 (hereinafter
                                also referenced as Collection Letter, without confirming whether or
                                not a notice of appearance had been filed in the Collection Lawsuit.
                                [ECF No. 29, p. 5; No. 43, p.2, ¶¶5 and 7; and Plaintiff’s proposed
                                Exhibit 3];
                       2.       Debski & Associates, P.A’s established procedures fail to set forth
                                procedures for timely confirming whether or not a notice of
                                appearance has been filed and/or served before mailing a letter to a
                                defendant who is the subject of a lawsuit, including, but not limited
                                to failure to establish a procedure to check the court docket in a case
                                to confirm that the defendant is not represented by an attorney before
                                mailing direct contact letters to the defendants. [Defendant’s
                                proposed Exhibit 1; Defendant’s proposed Exhibit 2, pp. 1-13]; and
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 5 of 9 PageID 264

                                                              Randall Plummer v. Debski & Associates, P.A.
                                                                  USMD Case No. 8:18-cv-01580-JDW-AEP
                             Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                     Page 5



                        3.       Debski & Associates, P.A’s employees failed to follow established
                                 procedures to ensure timely receipt of notices of appearance filed by
                                 attorneys on behalf of Defendants in ongoing lawsuits, including,
                                 but not limited to, failure to pull faxes/emails first thing every
                                 morning and every 2 hours, and failure to enter information in
                                 Debski & Associates, P.A.’s system that a debtor/defendant is
                                 represented by counsel. [Defendant’s proposed Exhibit 1;
                                 Defendant’s proposed Exhibit 2, pp. 1-13].
               P.       Randall Plummer suffered a concrete injury in the form of emotional
distress due to receipt of the Collection Letter, believing that receipt of the Collection Letter
indicated that Attorney Arthur Rubin did not file an appearance or documents on his behalf in the
Collection Lawsuit.
               Q.       Debski & Associates, P.A. intentionally and or wantonly mailed the
Collection Letter to Randall Plummer with utter disregard for whether or not he was represented
by an attorney with regard to the debt.



II.     CONCLUSIONS OF LAW

             1.         At all times relevant and material to the above-styled action, including the
date and time Debski & Associates, P.A. mailed the Collection Letter to Randall Plummer, Randall
Plummer was a “natural person obligated or allegedly obligated to pay [the] debt”, as defined in
15 U.S.C. § 1692a(3).
             2.         At all times relevant and material to the above-styled action, including the
date and time Debski & Associates, P.A. mailed the Collection Letter to Randall Plummer, Randall
Plummer was a “natural person obligated or allegedly obligated to pay [the] debt”, as defined in
15 U.S.C. § 1692a(3).
             3.         The debt Debski & Associates, P.A. sought to collect from Randall
Plummer in the Collection Lawsuit and Collection Letter was an “obligation or alleged obligation
of a consumer to pay money arising out of a transaction in which the money, property, insurance,
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 6 of 9 PageID 265

                                                           Randall Plummer v. Debski & Associates, P.A.
                                                               USMD Case No. 8:18-cv-01580-JDW-AEP
                          Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                  Page 6



or services which are the subject of the transaction are primarily for personal, family, or household
purposes” rendering it a consumer debt as defined in 15 U.S.C. § 1692a(5); F.S. § 559.55(5).
             4.        At all times relevant and material to the above-styled action, including the
date and time Debski & Associates, P.A. mailed the Collection Letter to Randall Plummer, Debski
& Associates, P.A. was a “person who uses any instrumentality of interstate commerce or the mails
in any business the principal purpose of which is the collection of any debts, or who regularly
collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or
due another,” deeming Debski & Associates, P.A. a “debt collector” as defined in 15 U.S.C. §
1692a(6); F.S. § 559.55(7).
             5.        Debski & Associates, P.A. were deemed to have notice of Attorney Arthur
Rubin’s representation of Randall Plummer upon Attorney Arthur Rubin’s filing of a Notice of
Appearance and multiple other documents through the Florida E-filing Portal on 7/3/2021 at 2:32
PM pursuant to Rule 2.516(b)-(e), Fla. R. Gen. Prac. & Jud. Admin. which requires all documents
to be served by e-mail, and states that “[i]f the e-mail is sent by the Portal…service is complete on
the date the served document is electronically filed [and the] date of filing is that shown on the
face of the document by the judge's notation or the clerk's time stamp, whichever is earlier.”
             6.        Attorney Arthur Rubin’s certificate of service dated 7/3/2021 on the Notice
of Appearance is prima facie proof of such service in compliance with Rule 2.516, Fla. R. Gen.
Prac. & Jud. Admin.
             7.        Debski & Associates, P.A. was prohibited from communicating with
Randall Plummer on 7/5/2021 pursuant to 15 U.S.C. § 1692c(a)(2) and F.S. § 559.72(18) because
it knew Randall Plummer was represented by Attorney Arthur Rubin, could readily ascertain
Attorney Arthur Rubin’s name and address and had no prior consent of Randall Plummer or
Attorney Arthur Rubin or express permission of a court of competent jurisdiction to contact
Randall Plummer.
             8.        Debski & Associates, P.A. violated 15 U.S.C. § 1692c(a)(2) and F.S. §
559.72(18) because it mailed a letter directly to Randall Plummer on 7/5/2021 when it knew
Randall Plummer was represented by Attorney Arthur Rubin, could readily ascertain Attorney
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 7 of 9 PageID 266

                                                                 Randall Plummer v. Debski & Associates, P.A.
                                                                     USMD Case No. 8:18-cv-01580-JDW-AEP
                                Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                        Page 7



Arthur Rubin’s name and address and had no prior consent of Randall Plummer or Attorney Arthur
Rubin or express permission of a court of competent jurisdiction to contact Randall Plummer.
                9.         Debski & Associates, P.A. was prohibited from communicating with
Randall
               10.         Admissions in separate state court proceedings “do not carry over to
subsequent proceedings. In re Williams, 96-35228-BKC-PGH, 1998 WL 34070715, at *5 (Bankr.
S.D. Fla. July 6, 1998). Florida Rules of Civil Procedure 1.370(b) specifically prohibits reliance
upon such admissions in subsequent matters by restricting the use of admissions to the pending
action    in    which      the     admissions     were    obtained.       Fla.    R.   Civ.    P.      1.370(b)
(“Any admission made by a party under this rule is for the purpose of the pending action only an
d is not an admission for any other purpose nor may it be used against that party in any other pro
ceeding”.). Consequently, this Court starts with a clean slate. In re Williams at *5. Therefore,
any perceived admissions by Randall Plummer in the Collection Lawsuit are neither admissible in
nor relevant to the above-styled action.
               11.         Debski & Associates, P.A.’s violation of 15 U.S.C. § 1692(a)(2) and F.S. §
559.72(1) is not protected from liability in the above-styled matter by litigation privilege because
the Collection Letter was not a necessary and integral part of the Collection Lawsuit and made no
indication of settlement discussion. Timberlake v. Robertson, Anschutz & Schneid, P.L., 8:19-
CV-3167-T-60SPF, 2020 WL 2039722, at *3 (M.D. Fla. Apr. 28, 2020) citing North Star Cap.
Acquisitions,        LLC   v.     Krig,    611    F.   Supp.    2d    1324,   1330     (M.D.    Fla.     2009)
(“Florida's litigation privilege does not automatically immunize a party from liability for violation
of the FCCPA. Courts in this jurisdiction have pointed out that “not every event bearing any
relation to litigation is protected by the privilege.”); see also Acosta v. Gustino, 6:11-CV-1266-
ORL-31, 2013 WL 6069862, at *6–7 (M.D. Fla. Nov. 18, 2013) (Reasoning that “[a]pplying the
litigation privilege to the communications…would eviscerate the FCCPA and allow attorney debt
collectors to avoid liability under state law for potentially abusive and harassing collection
practices simply by filing a lawsuit before attempting to collect a debt” and finding that a letter
and stipulation served on counterclaim plaintiffs with the summons and complaint, being an
attempt to collect a debt in its entirely, rather than a settlement negotiation.)
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 8 of 9 PageID 267

                                                            Randall Plummer v. Debski & Associates, P.A.
                                                                USMD Case No. 8:18-cv-01580-JDW-AEP
                           Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                   Page 8



            12.        A lawsuit, the sole purpose of which is to collect a consumer debt, is an act
of “collecting consumer debts” as referenced in F.S. § 559.72.
            13.        A lawsuit, the sole purpose of which is to collect a consumer debt, is “an
act in connection with the collection of [a] debt” as referenced in 15 U.S.C. § 1692(c)a.
            14.        Emotional distress constitutes a “particularized injury”, affecting Randall
Plummer “ in a personal and individual way”. See Wood v. Raffensperger, 20-14813, 2021 WL
3440690, at *2 (11th Cir. Aug. 6, 2021).
            15.        Intangible injury, such as emotional distress, constitutes a “concrete injury”.
A particularized injury is one that “affects the plaintiff in a personal and individual way. Trichell
v. Midland Credit Mgmt., Inc., 964 F.3d 990, 997 (11th Cir. 2020) (“As a general matter, tangible
injuries qualify as concrete.”).
            16.        Neither frequency nor persistence are requirements for awarding damages
although the frequency and persistence of the noncompliance together with the extent to which the
debt collector’s noncompliance was intentional are considered in determining the amount liability
to impose under the FDCPA and FCCPA.. 15 U.S.C. § 1692k(b)(1); Fla. Stat. § 559.77(2); see
also Arnold v. Source Sols. Mgmt., LLC, 8:20-CV-2519-SCB-SPF, 2021 WL 2515204, at *2
(M.D. Fla. Apr. 27, 2021).

Date: August 17, 2021
                                                       Respectfully submitted,


                                                       LAW OFFICE OF
                                                       HEATHER A. HARWELL, P.A.
                                                                    /s/ Heather A. Harwell
                                                       HEATHER A. HARWELL, ESQUIRE
                                                       Florida Bar No. 0796794
                                                       26609 Whirlaway Terrace
                                                       Wesley Chapel, Florida 33544
                                                       PH: 813-892-2922; FX: 813-907-2933
                                                       EM: HH1@FLDebtLaw.com
                                                       Attorney for Plaintiff,
                                                       RANDALL PLUMMER
Case 8:19-cv-02329-MSS-TGW Document 44 Filed 08/17/21 Page 9 of 9 PageID 268

                                                          Randall Plummer v. Debski & Associates, P.A.
                                                              USMD Case No. 8:18-cv-01580-JDW-AEP
                         Plaintiff, Randall Plummer’s, Proposed Findings of Fact and Conclusions of Law
                                                                                                 Page 9



               I HEREBY CERTIFY that a true and correct copy of the foregoing Defendant’s
Proposed Findings of Fact and Conclusions of Law was electronically filed with the Clerk of the
Court through CM/ECF and that the forgoing document was served upon Debski & Associates,
P.A. care of Defendant’s designated counsel, at the e-mail indicated below, who is authorized to
electronically receive Notices of Electronic Filing, on August 17, 2021.


                          RONALD S. CANTER, ESQUIRE
                          The Law Offices of Ronald S. Canter, LLC.
                          200A Monroe St., Ste. 104
                          Rockville, MD 20850
                          PH: 301-424-7490; FX: 301-424-7470
                          EM: rcanter@roncanterllc.com


                                                                /s/ Heather A. Harwell
                                                    HEATHER A. HARWELL, ESQUIRE
                                                    Florida Bar No. 0796794
